Citation Nr: 0928891	
Decision Date: 08/03/09    Archive Date: 08/07/09

DOCKET NO.  05-22 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an increased initial disability 
evaluation for posttraumatic stress disorder (PTSD), 
currently evaluated as 50 percent disabling.

2.  Entitlement to an increased initial disability 
evaluation for chip fracture, middle phalanx, left fifth 
finger, currently evaluated as noncompensable from June 6, 
2002, and 10 percent disabling from May 28, 2003.

3.  Entitlement to service connection for hepatitis C.

4.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel

INTRODUCTION

The appellant served on active duty from July 1968 to July 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of 
the St. Paul, Minnesota, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which: granted 
entitlement to service connection for PTSD, awarding a 30 
percent disability rating effective June 6, 2002 [the date 
of claim]; continued the noncompensable disability rating 
for a chip fracture of the middle phalanx of the left fifth 
finger; denied entitlement to service connection for 
hepatitis C; and confirmed and continued the previous 
denials of entitlement to service connection for bilateral 
hearing loss and tinnitus.  

The appellant submitted a notice of disagreement with all of 
these issues in September 2004.  An October 2004 statement 
from the Veteran's representative set forth the specific 
issues with which the Veteran was disagreeing.  A March 2005 
rating decision granted entitlement to service connection 
for tinnitus, awarding a 10 percent disability rating, and 
granted an increased disability rating for the appellant's 
chip fracture of the middle phalanx of the left fifth 
finger, from noncompensable to 10 percent disabling.  The 
decision continued the denials of entitlement to service 
connection for hepatitis C and bilateral hearing loss.  In 
view of the foregoing, the issue of entitlement to service 
connection for tinnitus has been resolved and is not before 
the Board.  See generally Grantham v. Brown, 114 F.3d 116 
(Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 
1997).  The issues of entitlement to an increased disability 
rating for a chip fracture of the middle phalanx of the left 
fifth finger and entitlement to service connection for 
hepatitis C and bilateral hearing loss remain at issue.

In April 2005, the RO issued a statement of the case (SOC) 
that addressed only the issue of entitlement to an increased 
initial disability evaluation for PTSD.  The appellant 
timely perfected his appeal with regard to this issue in May 
2005.  A rating decision dated in October 2005 increased the 
appellant's disability evaluation for PTSD from 30 percent 
to 50 percent disability, effective June 6, 2002.  Since 
this increase did not constitute a full grants of the 
benefits sought, this issue remains in appellate status.  
See AB v. Brown, 6 Vet. App. 35, 39 (1993).

In March 2006, the appellant presented sworn testimony 
during a video conference hearing which was chaired by the 
undersigned Veterans Law Judge.  A transcript of the hearing 
has been associated with the appellant's claims file.

In April 2007, the Board remanded the issue of entitlement 
to an increased initial disability rating for PTSD for 
additional evidentiary development.  Such having been 
accomplished, this issue has been returned to the Board for 
adjudication.

As indicated above, the appellant expressed disagreement 
with March 2005 decision that denied entitlement to service 
connection for hepatitis C and bilateral hearing loss and 
increased his left finger disability rating from 
noncompensable to 10 percent disabling.  Because the filing 
of a notice of disagreement initiates appellate review, 
these claims must be remanded for the preparation of a 
statement of the case.  See Manlincon v. West, 12 Vet. App. 
238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 
(1995).  Accordingly, these issues are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  The appellant will be notified if any further action on 
his part is required.




FINDING OF FACT

The medical and other evidence of record indicates that the 
appellant's PTSD is manifested by depression, problems 
sleeping, panic attacks and irritability in dealing with 
others.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of the 
currently assigned 50 percent for PTSD have not been met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claim.  
The appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to 
be persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained 
in the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of 
the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claim decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008).


Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  This was codified by 38 C.F.R. § 3.159(b)(1).  The 
Board notes that for claims pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the 4th element requirement that VA request that a 
claimant submit any evidence in his possession that might 
pertain to the claim.  See 73 Fed. Reg. 23, 353 (Apr. 30, 
2008).  The absence of notice of this element is of no 
consequence since it is no longer required by law. 

The instant claim arises from a granted claim of service 
connection.  The Court observed that a claim of entitlement 
to service connection consists of five elements, of which 
notice must be provided prior to the initial adjudication: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the appellant's service and the 
disability; (4) degree of disability; and (5) effective 
date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
490 (2006); see also 38 U.S.C. § 5103(a) (2002).  Compliance 
with the first Pelegrini II element requires notice of these 
five elements in initial ratings cases.  See Dunlop v. 
Nicholson, 21 Vet. App. 112 (2006).   

Prior to initial adjudication of the appellant's claim, a 
letter dated in November 2002 fully satisfied the duty to 
notify provisions for a service connection claim.  See 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2008); Quartuccio, at 187.  The appellant was aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claim.  See Pelegrini II, at 120-21.  

A letter dated in May 2007 provided notice of the manner in 
which VA assigns initial ratings and effective dates.  This 
letter also informed the appellant how to establish 
entitlement to a higher disability rating.  Although this 
letter was not sent prior to initial adjudication of the 
appellant's claim, this was not prejudicial to him, since he 
was subsequently provided adequate notice in May 2007, he 
was provided a year to respond with additional argument and 
evidence and the claim was readjudicated and an additional 
supplemental statement of the case was provided to the 
appellant in May 2008.  See Prickett v. Nicholson, 20 Vet. 
App. 370 (2006).  

The Board notes that the recent holding in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), does not apply to the present 
case, as this is an initial disability rating claim.  
Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of the appellant's 
case to the Board and complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file.  The appellant has at no 
time referenced outstanding records that he wanted VA to 
obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
appellant.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  
In addition, where the evidence of record does not reflect 
the current state of the appellant's disability, a VA 
examination must be conducted.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2008).

The RO provided the appellant with VA examinations in July 
2003, January 2005 and April 2008.  There is no objective 
evidence indicating that there has been a material change in 
the severity of the appellant's service-connected disorder 
since he was last examined.  See 38 C.F.R. § 3.327(a) 
(2008).  The duty to assist does not require that a claim be 
remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  See 
VAOPGCPREC 11-95.  The VA examination reports are thorough 
and supported by VA outpatient treatment records.  The 
examinations in this case are adequate upon which to base a 
decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  The Merits of the Claim

The appellant contends that his service-connected PTSD is 
more severe than contemplated in his currently assigned 50 
percent disability rating.

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.  

The degree of impairment resulting from a disability 
involves a factual determination of the current severity of 
the disability.  See Francisco v. Brown, 7 Vet. App. 55, 57-
58 (1994); see also Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  In resolving this factual issue, the Board may only 
consider the specific factors as are enumerated in the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Further, because the appellant's 
disability rating claim has been in continuous appellate 
status since the original assignment of service connection, 
the evidence to be considered includes all evidence 
proffered in support of the original claim.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

The appellant's psychiatric disorder is currently rated 
under 38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD].

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
Diagnostic Code may be more appropriate than another based 
on such factors as an individual's relevant medical history, 
the current diagnosis, and demonstrated symptomatology.  Any 
change in Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

In this case, the Board has considered whether another 
rating code is "more appropriate" than the one used by the 
RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  
Diagnostic Code 9411 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to 
the diagnosed disability in the appellant's case (PTSD).  In 
any event, with the exception of eating disorders, all 
mental disorders including PTSD are rated under the same 
criteria in the rating schedule.  Therefore, rating under 
another diagnostic code would not produce a different 
result.  The appellant has not requested that another 
diagnostic code should be used.  Accordingly, the Board 
concludes that the appellant is appropriately rated under 
Diagnostic Code 9411.



Schedular Criteria

PTSD is to be rated under the general rating formula for 
mental disorders under 38 C.F.R. § 4.130.  The pertinent 
provisions of 38 C.F.R. § 4.130 relating to rating 
psychiatric disabilities read as follows:

The current 100 percent disability rating requires:

Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes 
or communication; persistent delusions 
or hallucinations; grossly 
inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal 
hygiene); disorientation to time or 
place; memory loss for names of close 
relatives, own occupation or own name.

The current 70 percent disability rating requires:

Occupational and social impairment, 
with deficiencies in most areas, such 
as work, school, family relations, 
judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; 
obsessional rituals which interfere 
with routine activities; speech 
intermittently illogical, obscure, or 
irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately 
and effectively; impaired impulse 
control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to 
establish and maintain effective 
relationships.

The current 50 percent disability rating requires:

Occupational and social impairment with 
reduced reliability and productivity 
due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks 
more than once a week; difficulty in 
understanding complex commands; 
impairment of short-and long-term 
memory (e.g. retention of only highly 
learned material, forgetting to 
complete tasks); impaired judgment; 
impaired abstract thinking; 
disturbances of motivation and mood; 
difficulty in establishing effective 
work and social relationships.

See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).

Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM- IV), p. 32].

Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  GAF scores ranging 
between 61 to 70 reflect some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  GAF scores ranging between 71 
and 80 reflect that if symptoms are present they are 
transient and expectable reactions to psychosocial stressors 
(e.g., difficulty concentrating after family argument; no 
more than slight impairment in social, occupational, or 
school functioning (e.g., temporarily falling behind in 
schoolwork).  See 38 C.F.R. § 4.130 [incorporating by 
reference the VA's adoption of the DSM-IV for rating 
purposes].

Analysis

The appellant's service-connected PTSD is currently rated as 
50 percent disabling.  For reasons explained immediately 
below, a careful review of the medical and other evidence of 
record leads to a conclusion that the appellant does not 
manifest symptoms which warrant a higher disability rating 
under Diagnostic Code 9411.

As was discussed in the law and regulations section above, a 
70 percent disability rating involves symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.

In July 2003 and January 2005, the appellant denied having 
any suicidal ideation.  See VA examination reports, July 28, 
2003 and January 24, 2005.  However, during his Board 
hearing and his April 2008 VA examination, the appellant 
indicated that he had thought about ways to kill himself, 
but then stated that he would never follow through with 
these plans because of his two children.  See Board hearing 
transcript, March 29, 2006; VA examination report, April 24, 
2008.  Based on the above-cited evidence, and in the absence 
of any evidence to the contrary, there is no indication that 
active suicidal ideation is a part of the appellant's 
current PTSD symptomatology (i.e., as of the date of service 
connection, June 6, 2002).

There is no evidence of record to establish the appellant 
performs obsessional rituals which interfere with routine 
activities.  See VA examination reports; July 28, 2003, 
January 24, 2005 and April 24, 2008.  In fact, when asked 
whether he performed any obsessional rituals, the appellant 
stated "not really."  See Board hearing transcript, March 
29, 2006.  At no time during the pendency of the appeal did 
the appellant demonstrate irrelevant, obscure or 
intermittently illogical speech.  See VA examination 
reports; July 28, 2003, January 24, 2005 and April 24, 2008; 
Board hearing transcript, March 29, 2006.

The appellant has consistently demonstrated depression.  The 
January 2005 VA examiner noted that the appellant's 
depression was due to his habitual chemical abuse.  The 
April 2008 VA examiner also noted that the appellant's 
depression was primarily related to aging, limited finances 
and a tenuous living situation.  The April 2008 VA examiner 
also related the appellant's depression to his history of 
opiate addiction, which he noted appeared to have developed 
initially following the trauma of the appellant's combat 
experiences.  During his Board hearing, the appellant 
indicated that he periodically experienced panic attacks 
associated with monetary concerns.  See Board hearing 
transcript, March 29, 2006.  During his April 2008 VA 
examination, however, the appellant reported that he had 
experienced panic attacks approximately once per month, 
stating that he "gets afraid of things."  See VA 
examination report, April 24, 2008.  While the Board 
acknowledges that the appellant suffers from depression and 
panic attacks, the evidence of record does not establish 
that either symptom affects his ability to function 
independently, appropriately or effectively.

During his Board hearing, the appellant indicated that he 
suffered from impaired impulse control, in that he became 
agitated easily.  However, during his April 2008 VA 
examination, impaired impulse control was not indicated.  
Id.

There is no evidence of spatial disorientation.  See VA 
examination reports; July 28, 2003, January 24, 2005 and 
April 24, 2008; Board hearing transcript, March 29, 2006.

The evidence reflects that the appellant has poor personal 
hygiene.  During his Board hearing, the appellant stated 
that he discovered that he was allergic to soap and no 
longer took baths.  See Board hearing transcript, March 29, 
2006.  The April 2008 VA examination report noted that the 
appellant had poor hygiene, dirty hair and a poorly kempt 
beard.  

There is some evidence of difficulty in adapting to 
stressful circumstances to be found in the evidence of 
record in that the appellant appears to be somewhat 
isolative.  However, the appellant's inability to adapt to a 
work environment appears to be related to his drug use 
rather than his PTSD symptomatology.  See VA examination 
report, July 2003.


In all three VA examinations, the appellant indicated he 
raised and currently lives with his two sons, maintains 
relationships with his siblings and has many friends, 
showing the ability to establish and maintain effective 
familial and social relationships.

Thus, the criteria for the assignment of a 70 percent 
disability rating have not been met or approximated.

The Board additionally observes that the assigned GAF scores 
appear to be predominantly reflective of moderate 
symptomatology.  The July 2003 VA examination report noted a 
GAF score of 60 and the January 2005 and April 2008 VA 
examination reports noted GAF scores of 55, reflective of 
moderate impairment, which is consistent with a 50 percent 
disability rating.  Also of note, the VA Medical Center 
treatment records dated September 2005 through September 
2006 noted a constant GAF score of 80, consistent with 
slight impairment.  At no time did the appellant's GAF score 
indicate severe impairment.

The Board further notes that its inquiry is not necessarily 
strictly limited to the criteria found in the VA rating 
schedule.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) 
[the criteria set forth in the rating formula for mental 
disorders do not constitute an exhaustive list of symptoms, 
but rather are examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating].  However, the Board has identified no 
symptomatology or other aspect of the appellant's service-
connected PTSD which would enable it to conclude that the 
criteria for a 70 percent rating were approximated, and the 
appellant and his representative have pointed to no such 
pathology.

In short, the competent medical evidence does not indicate 
that the assignment of a 70 percent disability rating would 
be appropriate.

The record further indicates that the appellant has not 
suffered total occupational and social impairment as would 
be required for the 100 percent disability rating, nor does 
he appear to so contend.  There is no evidence of gross 
impairment to thought processes and communication, 
persistent delusions or hallucinations or grossly 
inappropriate behavior.  Nor is there a persistent danger of 
the appellant hurting himself or others, a disorientation to 
time or place, memory loss or inability to perform 
activities of daily living.  As indicated above, the 
appellant has effective relationships with family members 
and friends and takes care of his two sons.

In summary, the evidence of record demonstrates that the 
appellant's PTSD is manifested by depression, problems 
sleeping, panic attacks, and irritability dealing with 
others.  This appears to be productive of reduced 
reliability and productivity and moderate interference in 
his ability to interact effectively and work efficiently.  
While in no way minimizing the effects of the appellant's 
PTSD, the Board believes that such symptomatology fits 
squarely within the criteria for a 50 percent rating.

As noted above, the Court has held that an appeal from an 
initial rating is a separate and distinct claim from a claim 
for an increased rating.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of 
time based on facts found, a practice known as "staged 
ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

In this case, the medical evidence of record appears to 
support the proposition that the appellant's service-
connected PTSD has not changed appreciably since the 
appellant filed his claim.  There appear to have been no 
medical findings and no other evidence which would allow for 
the assignment of an increased disability rating at any time 
during the period of time here under consideration.  Based 
on the record, the Board finds that a 50 percent disability 
rating was properly assigned for the entire period from the 
date of service connection, June 6, 2002.

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the appellant's claim of entitlement to an increased 
rating for his service-connected PTSD.  The benefit sought 
on appeal is accordingly denied.


III.  Extraschedular Consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the 
application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1) (2008), Fanning v. Brown, 4 Vet. 
App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111, 115 (2008), there is 
a three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
level of disability and symptomatology and is found to be 
inadequate, the Board must then determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the VA 
Under Secretary for Benefits or the Director of the 
Compensation and Pension Service to determine whether, to 
accord justice, the veteran's disability picture requires 
the assignment of an extraschedular rating.

The appellant has not expressly raised the matter of 
entitlement to an extraschedular rating.  The appellant's 
contentions have been limited to those discussed above, 
i.e., that his PTSD is more severe than is reflected by the 
currently assigned rating.  See Brannon v. West, 12 Vet. 
App. 32 (1998) [while the Board must interpret a claimant's 
submissions broadly, the Board is not required to conjure up 
issues that were not raised by the claimant].  Moreover, the 
appellant has not identified any factors which may be 
considered to be exceptional or unusual with respect to his 
service-connected PTSD and the Board has been similarly 
unsuccessful.

The record does not show that the appellant has required any 
hospitalizations for his service-connected PTSD.  There is 
no unusual clinical picture presented, nor is there any 
other factor which takes the disability outside the usual 
rating criteria.

In short, the evidence does not support the proposition that 
the appellant's PTSD presents such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards and warrant the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2008).


ORDER

Entitlement to an increased initial disability evaluation 
for PTSD, in excess of 50 percent disabling, is denied.




REMAND

As noted above, the appellant expressed disagreement with 
the February 2004 and March 2005 rating decisions that 
denied entitlement to service connection for hepatitis C and 
bilateral hearing loss and increased his left finger 
disability rating from noncompensable to 10 percent 
disabling.  Because the filing of a notice of disagreement 
initiates appellate review, these claims must be remanded 
for the preparation of a statement of the case.  See 
Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. 
Brown, 
7 Vet. App. 398, 408-10 (1995).  The AMC should issue a SOC 
with regard to these issues.

Accordingly, the case is REMANDED for the following action:

The appellant and his representative 
should be provided with a statement of 
the case addressing the issues of 
entitlement to service connection for 
hepatitis C and bilateral hearing loss 
as well as the issue of entitlement to 
an increased initial disability rating 
for a chip fracture of the middle 
phalanx of the left fifth finger, in 
excess of 10 percent disabling and 
provided the opportunity to respond.  
These issues should be forwarded to 
the Board only if a substantive appeal 
is filed.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2008).


 Department of Veterans Affairs


